Title: From James Madison to John Pool, 24 September 1824
From: Madison, James
To: Pool, John


        
          Sir
          Sepr. 24. 1824
        
        I have recd your letter of Aug. 30. Altho’ a stranger to me I readily give you credit for the good motives which suggested the request you make. It is proper for me however to reflect that under any circumstances I ought to be backward in interposing an opinion on a depending question, which agitates & divides a particular State in the manner you describe. In the present case a particular delicacy is imposed on me by the circumstance that I happen to have a personal interest wch. may be affected by the result of the question to be decided. With friendly respects
        
          J. M
        
      